Citation Nr: 0520063	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (2004) for rhabdomyolysis caused by VA 
medical treatment during the period prior to June 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 





INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Sioux Falls, South Dakota Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (2004) for rhabdomyolysis 
incurred during treatment at a VA medical facility.

The veteran filed a timely Notice of Disagreement with this 
decision and he was thereafter provided with a Statement of 
the Case in October 2002.  In October 2002, the veteran 
submitted a Substantive Appeal (VA Form 9), in which he 
indicated that he was only appealing the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(2004) for rhabdomyolysis incurred during treatment at a VA 
medical facility.  Subsequent documentation and argument 
submitted by the veteran's representative has been limited to 
that issue.  The Board limits its consideration herein to the 
single issue stated on the title page of this decision.

In December 2003 the veteran submitted a statement indicating 
that he wished to reopen his claim for a mental disability.  
A rating decision was issued denying this claim in August 
2002.  The issue of service connection for a mental 
disability, dependant upon the submission of new and material 
evidence, is referred back to the RO for further 
adjudication.

REMAND

In December 2004, the veteran submitted a Memorandum dated 
December 14, 2004, from the Black Hills Heath Care System 
Chief of Staff to the Medical Staff.  In this memorandum, the 
Chief of Staff refers to the fact that medications were being 
issued without "indications" on the prescription labels.  
The Chief of Staff further comments on the the relation of 
this fact to "good medical practice."
The memorandum of December 2004 appears to be an original.  
It is not clear how the appellant obtained the memorandum, 
and there is no indication in the claims folder that the 
agency of original jurisdiction reviewed this memorandum or 
took this memorandum into account in adjudicating the 
veteran's claim. Accordingly, this case must be remanded in 
order obtain additional information as to the significance of 
this memorandum with regard to the particular facts of the 
veteran's claim. 

On remand, the following actions must be completed.

1.  The claims folder and VA medical records 
must be referred to the Chief of Staff, Black 
Hills Health Care System for comment on whether 
the pharmacy procedures referred to in the 
memorandum affected the veteran's incurrence of 
rhabdomyolosis.  A written statement from the 
Chief of Staff must be included in the claims 
folder.

2.  The claims folder and VA medical records, 
to include all material added to the record in 
conjunction with paragraph 1, above, must be 
referred to the Black Hills Associate Chief of 
Staff for Primary Care (i.e. the physician who 
provided comments regarding the standard of 
care in conjunction with the VA examination of 
May 21, 2002).  In the event the same Associate 
Chief of Staff for Primary Care is unavailable, 
the records should be referred to a similarly 
qualified physician.  The Associate Chief of 
Staff for Primary Care (or alternate physician) 
must review the entire record, including all 
information added to the record subsequent to 
may 2002, and comment on whether the use of the 
medications administered to the veteran 
involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part.  A written 
statement from the Associate Chief of Staff for 
Primary Care (or alternate physician) must be 
included in the claims folder.

3.  The claim must be re-adjudicated taking 
into account the entire record, to include all 
material added to the record in conjunction 
with paragraphs 1 and 2, above.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should be 
provided a supplemental statement of the case 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
He should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


 
 
 
 

